                     FORM
                    Case
                     ... --    TO  BE- -···US ED BY A PRlSONER
                            1:21-cv-00973-JPW-PT
                              -- .
                                                                  IN
                                                      ·-·· Document
                                                           · ·-··  . 1
                                                                      FILIN
                                                                        FiledG 05/28/21
                                                                               A C r-VIL
                                                                                    -- -- RlG--fiTS
                                                                                            - -
                                                                                           Page   1 COMPLAJNT
                                                                                                    of 6
                                             IN THE UNITE D STATES DISTRICT COURT
                                         F O R T HE MIDDLE DISTRlCT OF PENNSYLVANIA

           /
     (1)   0 Of       e.,                  fo '6(,; 1s~ OS
       (Nam           f Plaintiff)          (Inm a te Number)

     f l .I 'jd,u/'1 lt-l4 ,f.u.P.:,t-~ 1('J, /l1111wv,Ur   Ra IJ'f5if
       (A ddress)

     (2),_
         · -- - -- --
       (Name of Plaintiff)
                                       ---------
                                            (Inmate Number)                                   / .I J/- Ctl~ _{873
                                                                                                 (Ca se .Number)

       (Addr~s~) _

      (Each named party must be numbered,
       and ail names must be printed or typed)

                                  vs.                                                        CIVIL COMPLAINT

 c1)       S~o+t r;.,, '"~ w~,Jt, .
 c2)       yY1,.. ~c. 41 e Otlf(. Of-re_;r

     (Each named party must be numbered,
      and all names must be printed or typed) - ·


                              . TO BE FILED UNDER: _ _ 42 U.S.C. § 1983 - STATE OFFICIALS
                                                             _ _- 28 U.S.C. § 1331 - FEDERAL OFFICIALS

I.             PREVIOUS LAWSUITS

               A.       _If you have filed any other lawsuits in federal court while a prisoner, please Ii-st the caption and   case
                        number inclu-ding year, as well as the name of the judicial officer to whom it was assigned:

                        :(, led ~ 5-h,t\~J .Ptirt"' lt( f1CA cl4,~ ~(             ~'f1tl.jl, ln11,n1 cr-dt,ifh . it(J,S   ck.-. ;!,
                      1)~r\l~J   OV\    Ot:-+ ~,r).oU,       C(a,.,y\ M) TftT-- /VEfl-2a'U-f)o*3

                      /J,rfl,, tttsf ~J'~ OF+,(e ~phi. ffr ~lo/.                       /Jprr,.; #,.,.,.,J ,kf"1<U
                      U-UI\M,(


                                                                          1
           IL_ . _EXCase  1:21-cv-00973-JPW-PT
                    H A;l!STION  OF - ADMIN{S.TRADocument 1 Filed_05/28/21
                                                 TlV:E REMEDIES    ~       Page 2 of 6

                   In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
                   each ground on which you request action_

                   A-          Is there a p6soner grievance procedure avai lable at your present institution?                                     /           Yes _ · _ No

                   D
                   LJ .        Have youy[y exhausted your available ad.-ninistrative remedies regarding each of yo ur preSeut
                               claims?   Yes       No                                                         ·

                  C.          If your answe( to "B" is Yes:

                               L What steps did you take?         _e~)(.- ~~Ct_u_1·+._e-/4_·_'111_e--+p_rl.rU
                                                                                                        __s_~{_t1_~_<J_f"Wl~_-"-1'J-
                                   (3 P-1 , B_f-10 1 ~ P-t1 .
                              2_ What    was the result? _--L-P:-'f_._(____..k~t,,-_l"'-=-L-   - U_-e_l'),_1
                                                                                      )C /J---=~-                e
                                                                                                                 _· J
                                                                                                                    _ _ __                   _            _




                  D.          If your answer   to "B" is No, explain why not: _ _ _ _ _ _ _ _ _ _ __                                                           _




          UI.     DEF~NDAN:TS

                  (I) Name •ofiirsf defendant               Sc ff   O               -f, '1 /,,y
                                          ~,d n                                             f j~f ~((
                          Employed as                       ·
                       . Mailingaddress: - e .-i ~d, 11'1/K,ll
                                                                         ·
                                                                             ev:at&oz<f"L
                                                                                       '1$:1, ~      fA                1/1     I            f'l15'f
                  (2) Name of second defendant:                  //Jr.
                                                                 fo.d te           _                       ·
                       Employed as : 0 tl~c/ri          f ~ ~v ~ . at fl -( 5dtvJ I                             kJJ.
                      Mailing address:       . . . 1,;     5        tlt/S,; , II( · . fl- I 1 q;
                . (3} _Narne_of~ird defendant: · m,·()1ael              (,Cf Ba•             . . .               .
                      Employed _ as f 1rnr 6 ,11'1 ,f CuJ,,,<e f       at · YJ "" '1 f111it1 ~ I b
                                                                                            1         I Vlw-1 ~J~J.    J,fJ.tM
                      ~ailing ad~ess: 1 If Peed\          <tr~+ .le'
                                                             Sv 3v'f:S ffi:f4 dtlph,t,. ' f{J i "lb(,                .
                          (List any additional defendants, their employment, and addresses· on extra sheets if necessary)
          IV. STATEMENT OF CLAIM ,

              (State here as briefly as. possible the facts .of         your
                                                                case. Describe how ea~h defendant invol~ed, including                  is
            dates and piaces. Do.not give any legal arguments or cite ariy cases or statutes. Attach no more than three
          extra sheets if necessary:)

c:. .\--0\ -l "Y'. l-        Q~     ~vs \lio\9,          ~r'4 \l,/1)         l)/\     dt~4       \UC , ~~   ty¾t t\t£h,J d'f~                         II~      f ll S<l\ikJA.
                            off, Lil 4A\l                                                                        l (                         e1       \       \ \.""(   wt ..   jk
                           -~,,<.~, "''~h.u. ,w                                    . :\-;;                  .                      .
                                                                                                Mr~,,""'~ uf M,"
                             \f\ +iv.t U ,j , I Wtl iA.t i>tU

                             '((It "'\- ~u ~~ l\
                                                                               t       ""rlt,
                             ....,..~-.;..=::..-e:~~Ff~¼.~ff~.::W~l"l"6~~ 2"""'" ~v(.,\+ I'¥~«\,~
                                                                    ;\= ~ c\tkJ ye.-, kk ~y.(.\( ~~'j
                                                                                                                         Y\~, ?\cut"'        ::\i, Lomt> t\~!
                                                                                                                                            ,~c.(,~
                                                                                                                                   fr &\V\ (N(.f ;).A kW
                                                                                                                                                                           5 St




                            -h-.r -Su~\t\,"j fr~ ~ Woe             ~:J,        l[i~e\j he\~~           ,~ C-v~\o~~           uJJ w~ \,'4( 1))11~ . \ 'SA~
                            J."~   -a,sa ~ctJ 1M tt<_j YYW,&>,or (<\edr;t4 .,._}~Or~ 1,1,k'k ~..,..o.b-4~,~ JUA.~
                   Case 1:21-cv-00973-JPW-PT Document 1 Filed 05/28/21 Page 3 of 6


                  2.




                          \)( v\           Sw'\rCl't'M!l   v'f-       C LD~( L'l,t       roc..es~   -\-o
                                                                                                  u\<..\~ '(l> 'l'\ ,A
                                                                                                           vf   ut! ,~

                          .      0   -re. t! \~ Llf\f'>. \ M ~ \ ~" ~ ~~~ fu,m15 -\i, .f'11U CU;t h; w.v) ~.~
                                   l.,,-


             ~-          'o~ O\ricAwr ,i\Mi~t feud:½ :h.1.J~1 ~~ o-,.\Lri.vl- 11. ""'Tht~,i\~'t tb,c(; ~"~ Cu(f.~~~
                        ~'.>t.,,.,' 0,11 d'.-\W '4"' ~< h,.,\e l;;,, r'"' rw-¼ ' " ::\\rw~ fr,"" ~,,,J,•.J,w.
C \ Ci , ~    ~        W .S<J<;\ J O~,ut "\ ::\1v -\-\~ lO ~,w ·\...-. 'je> ~l , "' t\µ ,~ "' ckat- of" ~b~;
                        ~~\t'~ ,V\· u,tl W''1'\v              \J.;N-0 o\'"'1-.e,r r, ts -~-'Set. L\'"
                                                                  V                                      t'!, tv .           (J(\-




       V.     RELIEF
                                                                                                                         ~




             (State briefly exactly what you want the court to do for you. Make ·no legal arguments. Cite no cases or
             statutes.)

              I.




             2.




             3.




                                                                                     3
1~'t'""''~~'<J ~ ·.
          Case 1:21-cv-00973-JPW-PT Document 1 Filed 05/28/21 Page 4 of 6
~\J\1'4,t,\-\l- ~ .
                 J-af\l
  Case 1:21-cv-00973-JPW-PT Document 1 Filed 05/28/21 Page 5 of 6




I deciare under penalty of perjury that the foregoing is true and correct.




       . Signed tlus   :J-5 ~          day of   ·.· ·.   {Yl '")                 ,~ -




                                     ~-ain_.:_tifl)_
                                                   . - --                    -




                                                            4
                                                                I (9 s   g I d "d I vl°t               l,1   t? ) J   ~
                                                                                   t~ll x.otJ ·o d
                                              c}J..                       1
                                                       If IA°t bu ~ sl'J (Y\ 'tf-,               Q   f'J     S 'i,    e
                                          'J ,.,..,/\             I) u
                                                           l5 Y r r.,f' a                              Ji -PP' LV
                                                                                             1
                                                                                                                           \IOI g l ~\J\~
                                          '}<;      my f nOJ                  f   ,J { ' '       Q           'S, '(l      NOJ_N'<ic\QS
                                                                                                                           03/\\3Q3c\




,·,    .:l .:J   .,   '.1 .- •   i
      =---·- .                       11     1.: 1   ~::i,~: j
                                                                                                                                                                             Case 1:21-cv-00973-JPW-PT Document 1 Filed 05/28/21 Page 6 of 6




                                                                                                                                            hS bLl ti J .J) \ \,/\)JV,),vU
                                                                                                                                                      6-5 ~-   \.(()~I   O
                                                                                                                                                                         d
                                                                                                                                            Vl ':;f I hi"½ 7 S l D j
                                                                                                                                  +i ,;o-5 h ".) i ") 19.,u 1 ob JO      I
